Title: To Thomas Jefferson from Cavelier Fils, 2 June 1792
From: Cavelier (Cavallier), M., fils
To: Jefferson, Thomas


Dieppe, 2 June 1792. He encloses a copy of a letter from Barclay of 15 Sep. 1785 giving him powers to act as vice-consul of the United States at Dieppe. These functions he has fulfilled with zeal, reporting the arrivals and departures of tobacco ships and assisting captains as they required. Having learned that the United States has named vice-consuls in two French ports, and as the freedom of the tobacco trade could bring a few ships to Dieppe, where there are two tobacco factories, he wishes to know if he can continue to exercise the functions conferred by Barclay or if he needs other powers. If the latter, he asks that they be sent immediately and extended from Fécamp up to Le Tréport.

